                                                           Plaintiffs' Exhibit 4
       Case 1:20-cv-01624-SCJ Document 30-4 Filed 04/26/20 Page 1 of 1




       Weapons Carry License Information Sheet
Regarding Chief Justice Melton’s Statewide Judicial
    Emergency Order dated March 14, 2020

      Probate Courts across the state of Georgia will temporarily suspend
acceptance of applications for Weapons Carry Licenses and Renewal Weapons
Carry Licenses pursuant to an Order of the Supreme Court of Georgia
declaring a Judicial Emergency. That Order may be found at
https://www.gasupreme.us/wp-content/uploads/2020/03/CJ-Melton-
amended-Statewide-Jud-Emergency-order.pdf
       If you are due to renew during the Emergency period, your license will
not expire. Chief Justice Melton’s Order essentially pushes “PAUSE” on all
deadlines created by law or rule. Therefore, you will still be able to renew
after the Emergency ends. Presently, that date is April 14, 2020. If that date is
extended, further order will issue.
      To give you a concrete example of how this will work, simply add 30
days to whatever your expiration or renewal deadline is. A license expiring
March 18, 2020, will expire April 17, 2020. The renewal deadline will extend
to May 17, 2020.
      We thank you for your patience in this unusual time. If you have further
questions, please call the court and we will be glad to help you.


_______County Probate Court
Judge _________________
Phone number
